oO SF SN DO A FF YY Ne

BS eo bBo BO BD BD BRR BRD OBR OO ee eee
eo ~ DO A S&F WY NY KFKY§ DB Oo =e SS DH DH Ff WY NYO KF BS

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 1 of 14

Penny L Koepke

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001

pkoepke@hoalaw. biz

[Additional counsel appearing on signature page]

Attorneys for Plaintiff and the Putative Class

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

DEBORAH SCHICK, individually
and on behalf of all others similarly

situated, Case No.

CLASS ACTION COMPLAINT
v.

DEMAND FOR JURY TRIAL

AMERICAN ADVISOR GROUP,
INC., a California corporation,

Defendant.

 

 

CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff Deborah Schick (“Schick” or “Plaintiff’) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendant American
Advisor Group, Inc. (“AAG” or “Defendant”) to (1) stop its practice of placing
calls using an “automatic telephone dialing system” and/or using “an artificial or

prerecorded voice” to the cellular telephones of consumers nationwide without their

 

 

 

 

 

 

 
 

No

oO Oo “SD UH & W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 2 of 14

prior express written consent, (2) enjoin Defendant from continuing to place
prerecorded telephone calls to consumers who did not provide their prior written
express consent to receive them, and (3) obtain redress for all persons injured by
their conduct. Plaintiff, for her Complaint, alleges as follows upon personal
knowledge as to herself and her own acts and experiences, and, as to all other
matters, upon information and belief, including investigation conducted by her
attorneys.

NATURE OF THE ACTION

1. Defendant AAG is a California corporation that engages in the practice
of manufacturing and offering financing options including reverse mortgages to
homeowners.

2. A reverse mortgage is a mortgage loan, usually secured by residential
property, that enables the borrower to access the unencumbered value of the
property.

3. Unfortunately for consumers, Defendant casts its marketing net too
wide. That is, in an attempt to promote its business and generate leads for services,
Defendant conducted (and continues to conduct) a wide-scale telemarketing
campaign that features the repeated making of unsolicited, prerecorded phone calls
to consumers’ phones, in violation of the Telephone Consumer Protection Act, 47
U.S.C. § 227, et. seq. (the “TCPA”).

4. By making the prerecorded and autodialed calls at issue in this
Complaint, Defendant caused Plaintiff and the other members of the Class actual
harm and cognizable legal injury. This includes: (1) the aggravation and nuisance
and invasions of privacy that result from the receipt of such calls, (2) wear and tear
on their telephones, (3) loss of battery life, (4) loss of value realized for the monies
consumers paid to their carriers for receipt of such calls, and (5) the diminished

use, enjoyment, value and utility of their telephone plans. Furthermore, Defendant

 

 

 

CLASS ACTION COMPLAINT
-2-

 
—e Ww WV

Oo CO SS BD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 3 of 14

made the calls knowing they interfered with Plaintiff and other Class members’ use
and enjoyment of, and the ability to access their phones including the related data,
apps, software, and hardware components.

5. The TCPA was enacted to protect consumers from prerecorded phone
calls like those alleged and described herein. In response to Defendant’s unlawful
conduct, Plaintiff brings this action seeking injunctive relief, requiring Defendant
to cease all prerecorded telephone calling activities to telephones without first
obtaining prior express consent that is required by the TCPA, as well as an award
of statutory damages to the members of the Class under the TCPA, together with
costs, pre and post-judgment interest, and reasonable attorneys’ fees.

PARTIES

6. Plaintiff Deborah Schick is a natural person and resident of Scottsdale,
Arizona.

7. Defendant American Advisor Group, AAG, is a corporation organized
and existing under the laws of California with its headquarters located at 3800 W.
Chapman Avenue, Orange, California 92868. On information and belief, AAG
officers and directors exert operational control over their call centers and control
the business strategy and daily operations of AAG, including AAG’s sales,
marketing strategy, and unlawful telemarketing activities.

JURISDICTION AND VENUE
8. The Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection
Act, 47 U.S.C. § 227, et seg., (““TCPA” or the “Act”) a federal statute. The Court
also has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332
(“CAFA”). The alleged Classes consist of over 100 persons each, there is minimal
diversity, and the claims of the class members when aggregated together exceeds $5

million. Further, none of the exceptions to CAFA applies.

 

 

 

CLASS ACTION COMPLAINT
-3-

 

 
 

 

oo 4 BO we USP UWL

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 4 of 14

9. This Court has personal jurisdiction over AAG because, on
information and belief, it has solicited and entered into business contracts in this
District, and it made the calls at issue in this case and directed such calls to
cellphone owners in this District.

10. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff
received the unlawful calls in this District and the calls were directed to persons
residing, at least in part, in this District. Additionally, Defendant markets to this
District, and because the wrongful conduct giving rise to this case occurred in, was
directed to, and/or emanated from this district.

COMMON FACTUAL ALLEGATIONS

11. Defendant is a company that offers financing options for homeowners,
including reverse mortgages.

12. Inrecent years, AAG and other similar companies have turned to
unsolicited telemarketing as a way to increase their customer base. Widespread
telemarketing is one of the primary methods by which the Defendant recruits new
customers.

13. As explained by the Federal Communications Commission (“FCC”) in
its 2012 order, the TCPA requires “prior express written consent for all autodialed
or prerecorded telemarketing calls to wireless numbers and residential lines.” Jn the
matter of Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Red. 1830 4 2 (Feb. 15, 2012).

14. Yet, in violation of this rule, Defendant fails to obtain any prior
express written consent to make these prerecorded telemarketing calls to residential
telephone numbers.

~15. In placing the calls that form the basis of this Complaint, Defendant
AAG utilized an automatic telephone dialing system (*ATDS”) in violation of the
TCPA. Specifically, the hardware and software used by Defendant has the capacity

 

CLASS ACTION COMPLAINT
~4-

 

 
 

bo

Oo oo NHN BO Hh Ee WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 5 of 14

to generate and store random numbers, and/or receive and store lists of telephone
numbers, and to dial such numbers, en masse, in an automated fashion without
human intervention. Defendant’s automated dialing equipment also is, or includes
features substantially similar to, a predictive dialer, meaning that it is capable of
making numerous phone calls simultaneously and automatically connecting
answered calls to then available callers and disconnecting the rest (all without
human intervention).

16. Defendant also utilized prerecorded voice or voice message when
making the calls.

17. At all times material to this Complaint, Defendant was and is fully
aware that unsolicited telemarketing calls are being made to consumers’ residential
telephones through its own efforts and its agents. Al! calls were made on behalf of,
and for the benefit of the Defendant.

18. Defendant AAG knowingly made (and continues to make) unsolicited
telemarking calls without the prior express written consent of all call recipients. In
so doing, Defendant not only invaded the personal privacy of the Plaintiff and
members of the putative Class, but Defendant also intentionally and repeatedly
violated the TCPA.

FACTS SPECIFIC TO DEBORAH SCHICK

19. On September 28, 2019, Plaintiff answered a telephone call placed to
Plaintiffs cellphone (with a number ending in 6443) from (925) 901-8114, and was
greeted by a pre-recorded avatar voice. The avatar, calling itself “James”, asked
how much Plaintiff paid on her mortgage, the amount remaining on the mortgage,
and if she was over the age of 62. Plaintiff responded to all of the questions by
answering: (1) she paid $2,000 per month on her mortgage, (2) $400,000 remaining

on her mortgage, and (3) yes, she was over 62.

 

 

 

CLASS ACTION COMPLAINT
-5-

 
 

B&B Ww bd

Oo Fo SN DH WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 6 of 14

20. To test whether the voice was a live person or avatar, Plaintiff asked
twice what number Defendant dialed to reach Plaintiff, and never received an
answer. After the avatar requested to have a callback with an advisor Plaintiff
responded with “no”, The avatar then asked if it could send an email, after which is
subsequently hung up. Telephone call lasted approximately 3 minutes.

21. On October 2, 2019, Plaintiff received a telephone call from (925) 738-
1718 to the same cellular telephone number as the September 28, 2019 call, and
spoke with a Kevin Jones from AAG. During the call, Jones said he could not
transfer Plaintiff to anyone else at the moment, and the telephone call was
disconnect.

22. On October 9, 2019 at 8:23am, Plaintiff received a phone call from
(925) 901-8114 and was greeted by the same pre-recorded avatar voice as the
September 28" call. This call mimicked the initial call on September 28, 2019.

The avatar asked the same questions regarding current monthly mortgage payments,
Plaintiff's age, and remaining balance on the mortgage. To check whether the
voice was live or not, Plaintiff asked what number James dialed to reach her again
(twice), and as before received no response. After rejecting a callback with an
advisor, Plaintiff was hung up on once again. This call lasted approximately 3
minutes.

23. On October 9, 2019 at 9:46am, Plaintiff received an autodialed
telephone call from (925) 695-2688 from a live person named Gabriel. Gabriel
asked if he was speaking with “Lee Schick”, which Plaintiff responded “no, this is
Debbie.” Plaintiff requested how Gabriel recerved her number or dialed her
number and said she thought that she had been autodialed. Gabriel subsequently,
transferred Plaintiff to a licensed agent named Velia. Velia asked Plaintiff if she
had received relevant information regarding the process of loans and reverse

mortgages. Velia also verified that Plaintiff owed $400,000 on her remaining

 

 

 

CLASS ACTION COMPLAINT
-6-

 
 

-

Oo CC ~J DH wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 7 of 14

mortgage, relating back to the first avatar call, which was the only call Plaintiff
mentioned the $400,000 remaining on the mortgage. Plaintiff asked for an email
from Velia regarding the reverse mortgages so she may show her husband.
Defendant obliged and sent an email addressed to Mrs. Lee. This telephone
conversation lasted approximately 18 minutes.

24. Plaintiff has never provided her prior express written consent for
Defendant to call her using an autodialer or a pre-recorded voice.

25. By making unauthorized prerecorded and autodialed calls as alleged
herein, Defendant has caused consumers actual harm in the form of annoyance,
nuisance, and invasion of privacy. In addition, the calls disturbed Plaintiffs use
and enjoyment of her phone, and caused wear and tear to the phone’s hardware
(including the phone’s battery). In the present case, a consumer could be subjected
to many unsolicited calls as the Defendant ignores the requirement of prior express
written consent.

26. In order to redress these injuries, Plaintiff on behalf of herself and the
Class of similarly situated individuals, brings suit under the Telephone Consumer
Protection Act, 47 U.S.C. § 227, et. seq.

27. On behalf of the Class, Plaintiff seeks an injunction requiring
Defendant to cease all unlawful telemarketing activities and an award of statutory
damages to the class members, together with costs, pre- and post-judgment interest,

and reasonable attorneys’ fees.

CLASS ACTION ALLEGATIONS
28. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and

seeks certification of the following Classes:

 

 

 

CLASS ACTION COMPLAINT
-7-

 
 

oo SY HG tl

so

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 8 of 14

Prerecorded No Consent Class: All persons in the United States from
four years prior to the filing of the instant action who (1) Defendant (or
a third person acting on behalf of Defendant) made prerecorded calls,
(2) to the person’s cellular telephone or residential telephone number,
and (3) for whom Defendant claims it obtained prior express written
consent in the same manner as Defendant claims it supposedly

obtained prior express written consent to send prerecorded calls to the

Plaintiff.

Autodialed No Consent Class: All persons in the United States who
(1) from the date four years prior to the filing of this Complaint
through the date notice is sent to the Class; (2) Defendant caused to be
called; (3) on the person’s cellphone; (4) for the same purpose as
Defendant called Plaintiff; (5) using the same equipment that was used
to call the Plaintiff, and (6) for whom Defendant claims it obtained
prior express consent in the same manner as Defendant claims it

obtained prior express consent to call the Plaintiff.

29. The following individuals are excluded from the Classes: (1) any
Judge or Magistrate presiding over this action and members of their families; (2)
Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
which Defendant or its parents have a controlling interest and its current or former
employees, officers and directors; (3) Plaintiffs attorneys; (4) persons who
properly execute and file a timely request for exclusion from the Classes; (5) the
legal representatives, successors or assigns of any such excluded persons; and (6)
persons whose claims against Defendant have been fully and finally adjudicated
and/or released. Plaintiff anticipates the need to amend the class definitions

following appropriate discovery.

 

 

 

CLASS ACTION COMPLAINT
-8.-

 
1D 8 Ss DH wo OB wm UB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 9 of 14

30. Numerosity: The exact size of the Classes unknown and not available
to Plaintiff at this time, but it clear that individual joinder is impracticable. On
information and belief, Defendant made prerecorded calls to thousands of
consumers who fall into the definition of the Classes. Members of the Classes can
be easily identified through Defendant’s records.

31. Commonality and Predominance: There are many questions of law
and fact common to the claims of Plaintiff and the Classes, and those questions
predominate over any questions that may affect individual members of the Class.
Common questions for the Classes include, but are not necessarily limited to the
following:

a. Whether Defendant’s conduct constitutes a violation of the TCPA;

b. Whether Defendant made calls (or had calls made on its behalf or
for its benefit) using a prerecorded voice or recorded messages;

c. Whether Defendant made calls using an automatic telephone
dialing system (“ATDS”)

d. Whether members of the Classes are entitled to treble damages
based on the willfulness of Defendant’s conduct; and

e. Whether Defendant obtained prior express consent to contact any

class members using a prerecorded voice and/or ATDS.

32. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Classes, and has retained counsel
competent and experienced in class actions. Plaintiff has no interests antagonistic to
those of the Classes, and Defendant has no defenses unique to Plaintiff. Plaintiff
and his counsel are committed to vigorously prosecuting this action on behalf of the
members of the Classes, and have the financial resources to do so. Neither Plaintiff

nor his counsel has any interest adverse to the Classes.

 

 

 

CLASS ACTION COMPLAINT
-9.

 

 
oO of ON ON ON BO Ow ON Oe

NM bo Bb BD ND ORD ORD ORD ORDO eet
ao ~~ DH A F&F WH NH K FD CO Pe AH DBD AH FS YH LY YF OS

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 10 of 14

33. Appropriateness: This class action is also appropriate for
certification because Defendant has acted or refused to act on grounds generally
applicable to the Classes and as a whole, thereby requiring the Court’s imposition
of uniform relief to ensure compatible standards of conduct toward the members of
the Classes and making final class-wide injunctive relief appropriate. Defendant’s
business practices apply to and affect the members of the Classes uniformly, and
Plaintiff's challenge of those practices hinges on Defendant’s conduct with respect
to the Classes as a whole, not on facts or law applicable only to Plaintiff.
Additionally, the damages suffered by individual members of the Classes will likely
be small relative to the burden and expense of individual prosecution of the
complex litigation necessitated by Defendant’s actions. Thus, it would be virtually
impossible for the members of the Classes to obtain effective relief from
Defendant’s misconduct on an individual basis. A class action provides the benefits
of single adjudication, economies of scale, and comprehensive supervision by a
single court. Economies of time, effort, and expense will be fostered and uniformity
of decisions will be ensured.

FIRST CAUSE OF ACTION
Telephone Consumer Protection Act
(Violation of 47 U.S.C. § 227)
(On behalf of Plaintiff and the Prerecorded No Consent Class)

34. Plaintiff repeats and realleges the above paragraphs of this Complaint
and incorporates them herein by reference.

35. Defendant made prerecorded calls to residential telephone numbers
belonging to Plaintiff and other members of the Prerecorded No Consent Class
without first obtaining prior express written consent to receive such calls.

36. Defendant made the prerecorded calls using equipment that had the

capacity to store or produce telephone numbers using a random or sequential

 

 

 

CLASS ACTION COMPLAINT
-10-

 

 
& Wi ho

oO oOo Ss BH tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 11 of 14

number generator, to receive and store lists of phone numbers, and to dial such
numbers, en masse, without human intervention. The telephone dialing equipment
utilized by Defendant, also known as a predictive dialer, dialed numbers from a list,
or dialed numbers from a database of telephone numbers, in an automatic and
systematic manner. Defendant’s autodialer disseminated information en masse to
Plaintiff and other consumers,

37. By making the prerecorded calls to Plaintiff and the residential
telephones of members of the Prerecorded No Consent Class without their prior
express written consent, and by utilizing an automatic telephone dialing system to
make those calls, Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii).

38. The calls were for telemarketing purposes and announced the
commercial availability of Defendant’s hearing aid goods and services.

39. Neither Plaintiff nor any other member of the proposed Class had any
established business relationship with either Defendant.

40.. Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A\(iii). As a
result of Defendant’s conduct, Plaintiff and the other members of the Prerecorded
No Consent Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum
of $500.00 in damages for each violation of such act.

41. Inthe event that the Court determines that Defendant’s conduct was
willful and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of
statutory damages recoverable by Plaintiff and the other members of the

Prerecorded No Consent Class.

SECOND CAUSE OF ACTION
lolation o wid, » ef Seq.
(On behalf of Plaintiff and the Autodialed Class)

1. Plaintiff incorporates the foregoing allegations as if fully set forth

herein.

2. Defendant made or caused to be made calls to Plaintiff’s and the other

 

 

 

CLASS ACTION COMPLAINT
-l1-

 

 

 
ho

oOo Oo SF DH AH FSF WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 12 of 14

Autodialed Class Members’ cellphones.

3. These calls were made using equipment that had the capacity to store
or produce telephone numbers using a random or sequential number generator, to
receive and store lists of phone numbers, and to dial such numbers, en masse,
without human intervention. The telephone dialing equipment utilized by
Defendant, also known as a predictive dialer, dialed numbers from a list, or dialed
numbers from a database of telephone numbers, in an automatic and systematic
manner. Defendant’s autodialer disseminated information en masse to Plaintiff and
other consumers and is an ATDS under the TCPA.

4, The calls were for telemarketing purposes, specifically to apprise
Plaintiff and others of the availability of Defendant’s products and services.

5. Neither Plaintiff nor any other consumer ever provided prior express
consent under the TCPA to be called by or on behalf of Defendant.

6. As aresult of Defendant’s unlawful conduct, Plaintiff and the other
members of the Autodialed Class suffered actual damages and, under section 47
U.S.C. § 227(c)(5), Plaintiff and each member of the Autodialed Class are each
entitled to receive up to $500 in damages for each violation of 47 C.F.R. § 64.1200.

7. Should the Court determine that Defendant’s conduct was willful and
knowing, the Court may, pursuant to Section 227(c)(5), treble the amount of
statutory damages recoverable by Plaintiff and the other members of the Autodialed
Class.

8. Plaintiff and the Autodialed Class members are also entitled to
incidental injunctive relief and corresponding declaratory relief as necessary to

prevent their future receipt of Defendant’s unlawful calls.

PRAYER FOR RELIEF

 

 

 

CLASS ACTION COMPLAINT
~]2-

 

 
 

Oo FF SS BA A Be BY NO

N NM SO BS BD BRD ORD ORD ORO em ae
ao “4 HO UO Fe WD NY Ee CDS CO Oo SON OUlrlUlUCDBlUlULhLULULDN Ure hl

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 13 of 14

WHEREFORE, Plaintiff Deborah Schick, individually and on behalf of the
Class, prays for the following relief:

1. An order certifying the Classes as defined above, appointing Plaintiff
Deborah Schick as the representative of the Classes, and appointing her counsel as
Class Counsel;

2, An award of actual monetary loss from such violations or the sum of
five hundred dollars ($500.00) for each violation, whichever is greater all to be paid
into a common fund for the benefit of the Plaintiff and Class Members;

3. Treble damages in case willful or knowing violations are proven

4. An order declaring that Defendant’s actions, as set out above, violate
the TCPA,

5. An injunction requiring Defendant to cease all unsolicited prerecorded
calling and autodialing activities, and otherwise protecting the interests of the
Classes;

6. An award of reasonable attorneys’ fees and costs to be paid out of the
common fund prayed for above;

7. An award of pre- and post-judgment interest; and

8. Such other further relief that the Court deems reasonable and just.

JURY DEMAND
Plaintiff request a trial by jury of all claims that can be tried.

Respectfully Submitted,
Deborah Schick, individually and on behalf

of a Class of similarly situated individuals

 

 

 

CLASS ACTION COMPLAINT
-13-

 

 
 

oOo 6 NS DW A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05626-SPL Document1 Filed 11/14/19 Page 14 of 14

Dated: November 14, 2019

 

By: _/s/ J
One of Plaintiff’s Attorneys

Penny L Koepke

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001
pkoepke@hoalaw.biz

Steven L. Woodrow*
swoodrow@woodrowpeluso.com
Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Woodrow & Peluso, LLC

3900 E. Mexico Avenue, Suite 300
Denver, Colorado 80210

Tel: 720-213-0675

Fax: 303-927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice Admission to Be Sought

 

 

 

CLASS ACTION COMPLAINT

-14.

 
